Citation Nr: 0102545	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  95-33 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1969 to March 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 1997, the Board remanded the matter for 
additional development.  This matter is returned to the Board 
for consideration.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD.

Neither the veteran's DD 214 nor his service personnel 
records reflect the receipt of any decoration or citations 
indicating participation in combat.  The veteran's DD 214 
reflects his military occupational specialty was as an 
ammunition storage specialist.  Service personnel records, 
which were obtained from the National Personnel Records 
Center in June 1994, reflected service as an ammo storage 
specialist with the 606th Ord. Co USARPAC, in addition to 
showing other military occupational specialties with other 
units.

At the time of the November 1997 Board remand, 38 C.F.R. § 
3.304(f) (1997) provided that for service connection for PTSD 
there had to be a "clear" diagnosis of PTSD.  However, since 
then, 38 C.F.R. § 3.304(f) has been amended and no longer 
requires a "clear" diagnosis of PTSD but, rather, only 
requires "medical evidence diagnosing the condition in 
accordance with [38 C.F.R. ]§ 4.125(a) of this chapter."

The 1997 remand noted that corroboration of an inservice 
stressor was required if the veteran did not engage in combat 
and that the sufficiency of a stressor (or stressors) to 
cause PTSD was a medical determination. Zarycki v. Brown, 6 
Vet. App. 91, 97-100 (1993).  

It was also noted in the 1997 remand that the decision of the 
United States Court of Appeals for Veterans Claims (formerly 
United States Court of Veterans Appeals) (Court) in Cohen v. 
Brown, 10 Vet.App. 128 (1997) altered the analysis in 
connection with claims for service connection for post-
traumatic stress disorder, in that the VA has adopted the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) in amending 38 C.F.R. §§ 4.125 & 4.126. See 61 Fed. Reg. 
52695-52702 (1996).  The regulatory amendments to 38 C.F.R. 
§§ 4.125 & 4.126, and the incorporation of DSM-IV have a 
liberalizing effect in adjudicating a claim for service 
connection for post- traumatic stress disorder, particularly 
when an individual is not a combat veteran or is not shown to 
have "engaged in combat with the enemy."  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

As ordered in the January 1997 remand, the RO was to request 
the veteran to submit information as to postservice treatment 
and request detailed stressor information.  In the 1997 
remand the RO had also been requested to summarize the 
veteran's alleged stressors and attempt to obtain verifying 
information as to combat stressors and then make a specific 
determination as to whether the veteran was exposed to 
stressors and the nature thereof (i.e., whether the veteran 
engaged in combat).  If the veteran engaged in combat, or the 
stressors were otherwise verified (if he was not in combat), 
the stressors were to be specified for the purpose of a VA 
psychiatric examination.  However, these actions were not 
fully accomplished.

The report from the June 2000 VA examination obtained 
pursuant to the remand is noted to contain a diagnosis of 
PTSD, but the examiner commented that he or she was unable to 
obtain the specific stressors from the RO.

The November 1997 remand noted that veteran had provided 
statements regarding events in service which, he argues, are 
the foundation of his current post- traumatic stress 
disorder.  Among those noted in the 1997 remand, were 
allegations that he was involved in a fire fight during a 
truck convoy to a base in Cambodia, that he was in a jeep 
that was hit by mortar fire, that he was a passenger on a 
helicopter that was shot down and that he witnessed bodies 
being thrown from a helicopter while they were unloaded at a 
morgue company in Vietnam.  The veteran also testified that 
he was shot at while trying to retrieve the bodies of two 
fellow servicemen, and that he was abused when he returned 
home.  Regarding these stressors, copies of the veteran's 
written stressor statement from July 1995 and the veteran's 
hearing testimony from January 1996 were submitted along with 
the veteran's military information to the U. S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly U. S. Army & Joint Services Environmental Support 
Group (ESG).  Such information was included with the RO's 
written request for stressor verification submitted in March 
1999, with confirmation of this request made by the USASCRUR 
in the same month.  

In May 2000, the USASCRUR submitted operational reports for 
the year 1970 that do not verify the veteran's claimed 
stressors.  The USASCRUR stated in its May 2000 letter that 
it was unable to verify that a Rick Reardanz was wounded or 
killed in action.  However, the veteran only mentioned Rick 
Reardanz in his July 1995 stressor letter as someone who was 
sent over to Vietnam with him, but did not mention this 
individual being wounded or killed.   Regarding one of his 
claimed stressors, he described that while he was still 
assigned as an ammunition specialist, he also went on night 
flights with a "night hawk" crew and served as a door 
gunner.  Regarding this stressor, he stated that he was a 
passenger on a helicopter that was shot down, and that his 
friend Rick who flew with him, had been taken to a hospital 
after the crash.   He gave the name of this person who flew 
with him as "Rick Peters" in his September 1996 hearing 
testimony, but in the stressor letter from July 1995, he 
mentioned a name of "Rick Keiger" as the friend who got him 
to fly with the Night Hawk crew.  A "Rick Keager" was also 
mentioned in the 2000 VA examination as name of the 
individual who was in a helicopter crash with the veteran.  
Further follow up should be undertaken to clarify the name of 
the individual who allegedly flew with the veteran, and to 
verify whether such an individual was injured or killed in 
action.  

Most importantly, the RO failed to follow the directives of 
the November 1997 remand, which ordered that the RO must make 
a specific determination with respect to each stressor cited 
by the veteran, regarding if there was sufficient evidence to 
support his contention that he was exposed to a stressor or 
stressors in service, and if so, which stressor or stressors 
were verified, including consideration of whether the veteran 
was engaged in combat with the enemy and, if so, if the 
verified stressor was related to such combat.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board." "[W]here [] the remand orders of the Board or 
this Court are not complied with, the Board itself errs in 
failing to insure compliance." Stegall v. West, 11 Vet. App. 
268 (1998) (in which a VA examination, undertaken when the 
claims file was made available, had not been conducted as 
instructed in a Board remand).

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for any pertinent disability, 
and to also furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folders.

2.  Thereafter, the RO should make an 
initial determination as to whether or 
not the veteran engaged in combat with 
the enemy during service, as per 38 
U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(f) 
(2000).

3.  If the RO determines that the veteran 
did not engage in combat with the enemy 
during service, it should attempt to 
verify the veteran's alleged stressors, 
reported to have been incurred in 
Vietnam, to include a verification of the 
correct identity of his friend "Rick" 
either named Rick Peters, Rick Keager or 
Rick Keiger, who allegedly flew with the 
veteran and had been taken to a hospital 
after a helicopter crash.  It should do 
so by contacting the USASCRUR, 7798 
Cissna Road, Springfield, VA 22150. See 
VA MANUAL M21-1, Part VI, Paragraph 7.46 
(1992).  USASCRUR should be requested to 
provide any information, which might 
corroborate the veteran's alleged 
stressors.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
forward the claims file claims file, 
including any additional records, and a 
copy of this remand to the examiner who 
performed the June 2000 examination. The 
examiner is requested to provide an 
opinion to determine the diagnoses of all 
psychiatric disorders that are present.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.  If necessary, the 
veteran should be afforded another VA 
psychiatric examination and any other 
testing to determine the nature and 
etiology of his psychiatric disability. 

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  The RO should 
carefully review the examination reports 
and the other development requested above 
to ensure compliance with this remand. If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  Any additional 
development or notice to the veteran and 
his representative pursuant to the 
provisions of the VCAA should be 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
readjudicate the veteran's service 
connection claim.  

7.  Upon completion of the above, the RO 
should review the claim.  The 
readjudication of the PTSD claim must be 
in accord with the revised version of 38 
C.F.R. § 3.304(f), as amended effective 
from March 1997.  The RO should also 
carefully consider the Court's decisions 
in Cohen and Moreau, supra.  In this 
regard, if the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  If any benefit sought on 
appeal, for which a timely notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
provided the opportunity to respond 
thereto.

Thereafter, and if appropriate, the case should be returned 
to the Board after compliance with all requisite appellate 
procedures.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





